Order entered February 2, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01247-CV

                   IN THE INTEREST OF R.M.R., III, A MINOR CHILD
                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-081D-86

                                            ORDER
       By letter dated January 6, 2015, the Court noted that the trial court signed an order

severing the judgment against Mark Campbell from the proceeding against Katherine Garvey.

Because the clerk’s record did not reflect that a new cause number was assigned to the proceeding

against Mark Campbell we requested that appellant obtain a new cause number for the severed action

to reflect the severance of the proceeding against Mark Campbell and advise the Court of the new

trial court cause number. The appellant has advised the Court that the new trial court cause number

is 219-00287-2015. Accordingly, we DIRECT the Clerk of Court to reflect in the Court’s case

management system that the case arises from trial court cause number 219-00287-2015. The notice

of appeal originally filed by appellant with regard to cause number 219-081D-86 shall be treated as

timely filed with respect to 219-00287-2015 for jurisdictional purposes. All existing appellate

deadlines shall remain in place.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE